TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-05-00744-CV




                               Kenneth Lee McAllister, Appellant


                                                  v.


                                   The State of Texas, Appellee




  FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 26TH JUDICIAL DISTRICT
     NO. 05-457-C26, HONORABLE BILLY RAY STUBBLEFIELD, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant filed his notice of appeal with this Court on November 1, 2005. On

December 13, the Williamson County District Clerk informed this Court that she had notified

appellant on November 8 of his responsibility to pay the fee for the preparation of the clerk’s record,

but appellant had failed to timely pay or make arrangements for the payment of this fee. On January

18, the Clerk of this Court notified appellant that the clerk’s record was overdue and that appellant’s

appeal would be dismissed for want of prosecution if he did not respond to this Court by January 30.

Specifically, appellant was requested to “make arrangements for the clerk’s record and submit a

status report regarding this appeal.”
               To date, appellant has not replied to this Court nor made arrangements for the

preparation and filing of the clerk’s record. We therefore dismiss the appeal for want of prosecution.

See Tex. R. App. P. 37.3(b).




                                               W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Pemberton

Dismissed for Want of Prosecution

Filed: March 2, 2006




                                                  2